Case 8:20-cv-01763-SDM-TGW Document1 Filed 07/31/20 Page 1 of 11 PagelD 1

UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF FLORIDA
TAMPA DIVISION

JUSTIN LEFEVRE,
an individual,
Case No.:
Plaintiff,

VS,

CSI FIRE EQUIPMENT, LLC,

a Florida limited liability company,
and RAY CRANSTON SHERLEY,
an individual,

Defendants.
/

COMPLAINT

Plaintiff, JUSTIN LEFEVRE, an individual, (hereinafter “LeFevre"), by and through his
undersigned attorney sues CSI FIRE EQUIPMENT, LLC, a Florida limited liability company,
(“CSI”), and RAY CRANSTON SHERLEY, an individual, (hereinafter "Sherley"), and alleges
as follows:

GENERAL ALLEGATIONS

1. Jurisdiction in this Court is proper as the primary claims are brought pursuant to
the Fair Labor Standards Act, as amended (29 U.S.C. §201, et seq., hereinafter called the
"FLSA") to recover unpaid back wages, an additional amount as liquidated damages, obtain
declaratory relief and reasonable attorneys' fees and costs.

2. The jurisdiction of the Court is based upon U.S.C. §216(b) and 28 U.S.C.

§1367(a).

Page 1of5
Case 8:20-cv-01763-SDM-TGW Document1 Filed 07/31/20 Page 2 of 11 PagelD 2

PARTIES

3. At all times material hereto, Plaintiff, Justin Lefevre, an individual, was, and
continues to be a resident in Pinellas County, Florida.

4, Defendant, CSI, is a Florida limited liability company having its principal place of
business in Pinellas County, Florida.

5. Defendant, Sherley, is an individual who, upon information and belief, resides in
Knox County, Tennessee.

6. All conditions precedent to the filing of this action have been performed, have
otherwise occurred, or have been waived.

7. At all times material hereto, Sherley owned and/or operated and managed CSI
Fire Equipment, LLC, in Pinellas County, Florida and employs persons such as LeFevre and
other similarly situated employees to work on her behalf in providing labor for her
operations.

8. At all times material hereto, Sherley managed, owned and/or operated CSI and
customarily exercised the authority to hire and fire employees, determine the work schedules
of employees, set the pay rates of all employees, and control the finances and operations of
said business.

9. By virtue of such control and authority, Sherley and CSI were each the employer
of Lefevre, as such term is defined by the FLSA.

10. At all times material hereto, LeFevre was the "employee" of the Defendants

within the meaning of the FLSA.

Page 2 of 5
Case 8:20-cv-01763-SDM-TGW Document1 Filed 07/31/20 Page 3 of 11 PagelD 3

11. Atall times material hereto, Defendants were the "employers" of LeFevre within
the meaning of the FLSA.
12. Atall times material hereto, Defendant owned and operated an "enterprise

engaged in commerce" within the meaning of the FLSA.
13. Defendants advertised and sold fire equipment which were imported and sold

from places outside of Florida.

14. Defendants are in the business of selling fire equipment in interstate commerce.
15. Defendants, as a part of their business model, accepted and processed credit cards
from out of state banks.

16. Defendants regularly and routinely actually processed said payments from out of
state banks to facilitate customer's purchase of goods and services.

17. Defendants sold to the general public and a large portion of their business was
selling fire equipment to in state and out of state residents.

18.  Atall times material hereto, LeFevre was "engaged in commerce" and subject to
individual coverage of the FLSA.

19. Atall times material to this Complaint, Defendant failed to comply with the
FLSA and Florida Statutes 448, in that LeFevre and those similarly situated employees
performed services and labor of Defendants for which Defendants made no provision to pay
LeFevre and similarly situated employees compensation to which they were lawfully entitled,
and for hours in excess of forty (40) they worked each week.

20.  Atall times material hereto, the work performed by the Plaintiff was directly

essential to the business performed by the Defendant.

Page 3 of 5
Case 8:20-cv-01763-SDM-TGW Document1 Filed 07/31/20 Page 4 of 11 PagelD 4

STATEMENT OF FACTS PARTICULAR TO LEFEVRE

21. On or about June 23, 2017, Defendant hired LeFevre to work as a service

technician.

22. On or about August 31, 2018, Defendant promoted LeFevre by increasing his

compensation from $11.50 to $14 per hour.

23. At all times material hereto, LeFevre was titled as a service technician for CSI.

24. The records, if any, concerning the number of hours worked by LeFevre and all

other similarly situated employees are in the possession and control of the Defendants.

25. Defendant violated 29 U.S.C. §207 from at least August 31, 2018 and continuing

through to date, in that:

(a) Plaintiff worked in excess of forty (40) hours per week for the period of
employment with the Defendants.

(b) No payments, and provisions for payment, have been made by Defendants to
properly compensate Plaintiff for hours worked following his promotion to
$14.00/hour on August 31, 2018 or any time thereafter.

(c) Defendant has failed to compensate Plaintiff at the statutory rate of one and
one-half times Plaintiff's regular rate for those hours worked in excess of forty
(40) hours per week as provided by FLSA; and

(c) Defendants have failed to maintain proper time records as mandated by the
FLSA.

26. Plaintiff has retained The Law Offices of Bobby Jones, P.A. to represent the

Plaintiff in this litigation and has agreed to pay the firm a reasonable fee for its services.

Page 4 of 5
Case 8:20-cv-01763-SDM-TGW Document1 Filed 07/31/20 Page 5 of 11 PagelID 5

COUNT I - VIOLATION OF 29 U.S.C. §207 - OVERTIME COMPENSATION

27. Plaintiff realleges and reavers paragraphs 1 through 35 of the Complaint as if
fully set forth herein.

28. From at least August 31, 2018 and continuing through December 31, 2018,
LeFevre worked in excess of forty (40) hours per week for which LeFevre was not
compensated at the statutory rate of one and one-half times Plaintiff's regular pay.

29. Plaintiff was, and is, entitled to be paid at the statutory rate of one and one-half
times Plaintiffs regular rate of pay for those hours worked in excess of forty (40) hours.

30. At all times material hereto, Defendants failed, and continue to fail, to maintain
proper time records as mandated by the FLSA.

31. Defendants’ actions were willful and/or showed a reckless regard for the
provisions of the FLSA as evidenced by its failure to compensate Plaintiff at the statutory
rate of one and one-half times Plaintiff's regular rate of pay for the hours worked in excess
of forty (40) hours per week when they knew, or should have know, such was, and is due.

32. Defendants have required Plaintiff to perform duties for the Defendants when
Plaintiff was not on duty.

33. Defendants have failed to properly disclose or apprise Plaintiff of his rights under
the FLSA.

34. Due to the intentional, willful, and unlawful acts of the Defendants, Plaintiff
suffered and continues to suffer damages and lost compensation for time worked over forty

(40) hours per week, plus liquidated damages.

Page Sof 5
Case 8:20-cv-01763-SDM-TGW Document1 Filed 07/31/20 Page 6 of 11 PagelD 6

35. Plaintiff is entitled to an award of reasonable attorneys' fees and costs pursuant to
29 U.S.C. §216(b).

WHEREFORE, Plaintiff respectfully requests that judgment be entered against

Defendants, joint and several:

(a) Awarding Plaintiff overtime compensation in the amount due for Plaintiff's time

worked in excess of forty (40) hours per work week;

(b) Awarding Plaintiff liquidated damages in an amount equal to the overtime award;

(c) Awarding Plaintiff reasonable attorneys! fees and costs plus expenses of the

litigation pursuant to 29 U.S.C. §216(b);
(d) Awarding Plaintiff pre-judgment interest; and
(e) Ordering any other further relief the Court deems just and proper.
COUNT Ul — UNPAID WAGES PURSUANT TO FLORIDA STATUTES § 448.110

36. This is a claim for unpaid wages pursuant to Section 448.110, Florida Statutes
over which this court has jurisdiction.

37. Plaintiff realleges and reavers paragraphs one through 26 of the Complaint as if
fully set forth herein.

38. | No payments, and provisions for payment, have been made by Defendants to
properly compensate Plaintiff for hours worked following his promotion on August 31, 2018
or any time thereafter.

39. Furthermore, Plaintiff regularly worked in excess of forty (40) hours per week for
which Plaintiff was not compensated at the statutory rate of one and one-half times Plaintiffs

regular pay.

Page 6 of 5
Case 8:20-cv-01763-SDM-TGW Document1 Filed 07/31/20 Page 7 of 11 PagelD 7

40. Plaintiff was, and is, entitled to be paid at the statutory rate of one and one-half
times Plaintiff's regular rate of pay for those hours worked in excess of forty (40) hours.

41. Defendant's actions were willful and/or showed a reckless regard for the
provisions of the Florida Statutes § 448.110, as evidenced by its failure to compensate
Plaintiff in accordance with his hourly wage, and at the statutory rate of one and one-half
times Plaintiff's regular rate of pay for the hours worked in excess of forty (40) hours per
week when they knew, or should have known, such was, and is due.

42. Due to the intentional, willful, and unlawful acts of the Defendant, Plaintiff
suffered damages and lost compensation for both time worked, and for time worked over
forty (40) hours per week, plus liquidated damages.

43. Plaintiff provided the statutorily required pre-suit notice to Defendant. A true and
correct copy of this notice is attached hereto as Exhibit "A."

44. Plaintiff is entitled to an award of reasonable attorneys’ fees and costs pursuant to
Florida Statutes § 448.110.

WHEREFORE, Plaintiff respectfully requests that judgment be entered against Defendant:

(a) Awarding Plaintiff compensation in the amount due for Plaintiff's time worked,

not in excess of forty (40) hours per work week;

(b) Awarding Plaintiff compensation in the amount due for Plaintiff's time worked in

excess of forty (40) hours per week;

(c) Awarding Plaintiff reasonable attorneys! fees and costs plus such other and further

relief as this Court deems just and proper.

Page 7 of 5
Case 8:20-cv-01763-SDM-TGW Document1 Filed 07/31/20 Page 8 of 11 PagelD 8

Plaintiff reserves the right to amend to seek punitive damages.

THE LAW OFFICES OF BOBBY JONES, P.A.

By: /s/ Heath C. Murphy
ROBERT S. JONES, II

FBN: 725196

HEATH C. MURPHY

FBN 85164

P.O. BOX 41643

St. Petersburg, Florida 33743

Phone No.: (727) 571-1333

Fax No.: (727) 573-1321

Primary Email: distribution@bobbyjoneslaw.com
Attorneys for Plaintiff

Page 8of 5
Case 8:20-cv-01763-SDM-TGW_ Document 1 Filed 07/31/20 Page 9 of 11 PagelD 9 _

   

 

October 21, 2019

Sent via Email, regular mail and

Certified U.S. Mail Retuin Receipt Requested to:
Ray Cranston Sherley

3218 Morris Avenue

Knoxville, Tn 37909

Cert. Mail #7016 0750 0000 2999 1905
Cranston@csifireequipment:com

RE: Justin Lefevre —- Unpaid Wages
CONFIDENTIAL COMMUNICATION: FOR SETTLEMENT PURPOSES ONLY:
Dear Mr. Sherley:

This firm has the distinct pleasure of representing Justin Lefevre in maiters related
to hisformer employment relationship with CSI Fire Equipment. As you know he was
employed at the location in Largo, Florida. Accordingly, pleasé direct all future
correspondence and communications relating to this matter to this office,

The purpose of this correspondence is to inform you that based upon a review of
relevant records, your company has failed to pay Mr. Lefevre all of his earned wages.
CSI, in a very calculated manner, sought to improve its bottom line at the expense of its
employees. Specifically, CSI, failed to pay Mr. Lefevre for straight timé he worked
between August and October of 2018. Further, CSI failed to pay Justin for overtime
hours during the same period for time he spent scrapping for CSI.

All such regular and overtime hours are recoverable pursuant to the Fair Labor
Standards Act (FLSA), failure to pay an employee for regular and overtime houts worked
is prima facie evidence of a violation of the FLSA, subjecting the owner and business to
claims for not only:the unpaid hours, but also for liquidated damages and. attorney’s fees.
Moreover, the actions of CSI amount to theft under Florida Law because the company
effected the misappropriation of Justin’s earned wages, which has deprived him ri ghts

and benefits appurtenant to the posséssion and use thereof,

_ Inan effort to allow you to better understand Justin’s claim, he has elected to
simply outline his current claims against the CSI and Ray Cranston Sherley, personally,
This is a good faith pesture which should allow you to analyze the claims and realize the

EXHIBIT
JLGtampabay.com

Office: 727.571.1333 5622 Central Avenue e St, Petersburg,

 

33707

 

 
Case 8:20-cv-01763-SDM-TGW Document1 Filed 07/31/20 Page 10 of 11 PagelD 10

risk that ignoring this matter entails, Mr. Lefevre is entitled to payment for the following
hours worked during the final three years of her employment at CSI:

Explanation of Work Performed and Hours Spent on Each Task Pay at 5.08/hr

 

 

 

 

 

 

 

 

228,65 hours of unpaid wages.at $14.00/hr (Aug-Oct 2018) $3,201.10
Overtime Hours CSI failed to Pay $7.00/hr premium (146.50. Aug- $1,025.50
Oct)

Total Amount Owed for Unpaid Wages $4,226.60
Liquidated Damages per FLSA $4,226.60
Attorneys’ Fees per FLSA $3,000.00
Total Amount Demanded $7,226.60

 

 

As you may be aware, we may proceed at our leisure with the filing of a lawsuit for
unpaid wages and violation of the FLSA and Florida Statutes. Please be forewarned
that.in addition to the claim for actual wages, the FLSA provides for the recovery of
liquidated (double damages) and an award of reasonable attorneys’-fees and costs.
payable to the Plaintiff and his attorney. In an effort to-avoid unnecessary litigation
avd the incurrénce of unnécessary attorneys’ fees and costs, pursuant to Section
448:110 Florida Statutes, please consider this correspondence as Mr. Lefévi'e’s
written demand that CSI provide monetary remuneration in the amount of
$7,226.60. This total includes regular unpaid wages, overtime wages, liquidated

_ damages-and attorneys’ fees and_must be received within seven (7) days after your
receipt of this demand. Please make the funds payable to Jonés Law Group, Trust
Account and deliver payment to address found on this correspondence.

 

If the funds are not received within the 7 day time period, my client may institute
an action under Florida’s statute and the FLSA against the CSI and you per sonally.

Clearly my client has several options in this matter. One option is to simply file
suit for the unauthorized misappropriation of Justin’s wages and the failure to pay
overtime and then, if payment, as. demanded above is not made, bring an additional state
claim for overtime. Of course, the additional attorneys’ fees and court costs would be
taxed against the conmipany and you personally,

Another option is to engage in pre-suit discussions concerning a possible
resolution of this matter. As you know, many times an employer finds such an option to |
be ani attractive Option to litigation which can be a very burdensome, public and costly
endeavor with no guaranteed outcome. As you may or may not be aware, FLSA claims
also carry substantial risks to employers because of the extremely liberal discovery rights
granted to claimants. As a good faith gesture, my client will refrain from filing the
lawsuit for seven (7) days from the date of this letter to allow you the oppor tunity to
contact this office and discuss a resolution,

Finally, please be aware that the law prohibits anyone from discriminating or
retaliating against a current or former employee for pursuing their right to unpaid wages.
Therefore, to the extent that any attempt is made to penalize, discipline, punish, threaten,

 
Case 8:20-cv-01763-SDM-TGW Document1 Filed 07/31/20 Page 11 of 11 PagelD 11

intimidate or discriminate against our client, we will pursue a claim for retaliation
pursuant to 29 U.S.C, § 215(a)(3).

I look forward to hearing from you in the very near future.

st cer oe y
f
\

pene?
i
i

i 'Hieath No Maaghy!

HCM/hm
ee: client

 
